Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 2 October 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Monday Afternoon Octor 2 1775
May it please your Excellency,

I have just obtained two London Papers & the Last Boston Paper, as I am desirous of forwarding them to you as soon as possible. Must beg leave to refer your Excellency to the Bearer, Mr Shaw who sets out immediately, and who can give your Excellency a particular account of the manner in which they were procured. I am your Exell. most Obed. & Very Hum. St

L. B——

